Citation Nr: 0410309	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to December 
1945.

This matter comes to the Board of Veteran's Appeals (Board) on 
appeal of a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which granted service connection for bilateral hearing loss and 
evaluated it has noncompensably disabling.

The veteran testified before the undersigned Acting Veterans Law 
Judge in October 2003.  A transcript of the veteran's hearing has 
been associated with the claims folder.

The Board notes that during his October 2003 hearing, the veteran 
raised the issues of entitlement to service connection for 
dizziness and headaches.  As these issues have not yet been 
adjudicated, they are referred to the RO for appropriate action.


REMAND

The veteran contends that his service-connected bilateral hearing 
loss is worse than is reflected by the currently assigned 
noncompensable evaluation.  The Board observes that while both VA 
and private medical records have been associated with the claims 
folder, VA conducted the most recent examination of the veteran's 
hearing in March 2002.

At his October 2003 hearing, the veteran testified that he had 
undergone VA audiological testing in 2003.  He also stated that he 
had seen his private physician during 2003, and that the physician 
had tested his hearing.  He indicated that he had undergone 
audiological testing three or four times since the March 2002 VA 
examination.  Records of examinations and treatment subsequent to 
March 2002 have not been associated with the claims folder.

The Veterans' Claims Assistance Act of 2000 (VCAA) specifically 
provides that the duty to assist includes obtaining relevant 
records (including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that the 
Secretary is unable to obtain records with respect to the claim.  
38 U.S.C. § 5103A(b)(1), (2).

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C., for the following actions:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied. 

2.  After securing appropriate consent from the veteran, the RO 
should make an attempt to obtain and associate with the claims 
folder the veteran's treatment records from Dr. Michael Helstrom 
showing treatment of bilateral hearing loss since December 2000.  

The RO should make an attempt to obtain and associate with the 
claims folder the treatment records from the Augusta VA medical 
facility for the period from March 2002 to the present showing 
treatment for hearing loss.  

3.  The RO should then review the claims folder to ensure that all 
necessary development has been conducted and completed in full.  
If any development is incomplete, appropriate corrective action is 
to be implemented.  Such development should include affording the 
veteran an additional audiometric examination if indicated by the 
newly obtained evidence and if deemed necessary.  

4.  When the RO is satisfied that the record is complete, the RO 
should review all of the evidence of record, including all new 
evidence, and readjudicate the issue of entitlement to an initial 
disability evaluation in excess of zero percent for bilateral 
hearing loss.  If all the desired benefits are not granted, an 
appropriate supplemental statement of the case should be furnished 
to the veteran and his representative.  They should be afforded an 
opportunity to respond to the supplemental statement of the case 
before the claims folder is returned to the Board for further 
appellate consideration

Thereafter, the case should be returned to the Board for further 
appellate action, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until VA otherwise notifies him.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




